DETAILED ACTION
This action is responsive to the communication filed on 11/16/22.
Claims 1, 6, 8, 9, 13 and 16 have been amended.
No new claims have been added and/or canceled.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brueckner et al (US Pub. No. 20160078361 herein after “Brueckner”).

As per claim 1 and similarly claim 9, Brueckner discloses a method comprising: 
receiving, by a graphics processing unit ('GPU') server that includes one or more graphics processing units (GPUs), a dataset transformed by a system that is external to the GPU server (Brueckner, para[0064] the output produced by the input record handlers may be fed to feature processors 162, where a set of transformation operations may be performed; any variety of feature processing approaches may be used; the output of the feature processing transformations may in turn be used an input for a selected machine learning algorithm); and 
executing, by the GPU server, one or more machine learning algorithms using the transformed dataset as input (Brueckner, para[0064,0229] the output of the feature processing transformations may in turn be used an input for a selected machine learning algorithm, which may be executed in accordance with algorithm parameters; processors may be any suitable processors capable of executing instructions…graphics processing units (GPUs) may be used instead of, or in addition to, conventional processors).  

As per claim 2 and similarly claim 10, Brueckner discloses the method of claim 1 further comprising: identifying, in dependence upon one or more machine learning models to be executed on the GPU server, one or more transformations to apply to the dataset; and generating, by the system that is external to the GPU server and based on the one or more transformations, the transformed dataset (Brueckner, para[0064])).  

As per claim 3, Brueckner discloses the method of claim 1 wherein the system that is external to the GPU server is a storage system (Brueckner, para[0060-0066]).  

As per claim 4 and similarly claim 11, Brueckner discloses the method of claim 1 wherein receiving the dataset includes receiving the dataset in application memory on the GPU server (Brueckner, para[0132,0138]).  

As per claim 5 and similarly claim 12, Brueckner discloses the method of claim 1 further comprising transmitting, from the system that is external to the GPU server, the transformed dataset to application memory on the GPU server (Brueckner, para[0132,0138]).  

As per claims 6, and similarly claims 13 and 19, Brueckner discloses the method of claim 1, further comprising: scheduling, by a unified management plane, one or more transformations for the system that is external to the GPU server to apply to the dataset, and scheduling, by the unified management plane, execution of one or more machine learning algorithms associated with a machine learning model by the GPU server (Brueckner, para[0057,0061]). 

As per claim 7 and similarly claim 14, Brueckner discloses the method of claim 1 further comprising maintaining information describing the dataset, the one or more transformations applied to the dataset, and the transformed dataset (Brueckner, para[0009,0063]).  

As per claim 8 and similarly claim 15, Khan discloses the method of claim 1 further comprising: receiving a first request to transmit the transformed dataset to the GPU server; transmitting, to the GPU server, the transformed dataset; receiving a second request to transmit the transformed dataset to one or more GPU servers; and transmitting, from the storage system to the one or more GPU servers without performing an additional transformation of the dataset, the transformed dataset (Brueckner, para[0056,0061-0064]).  

As per claim 16, Brueckner discloses an apparatus for data transformation offloading in an artificial intelligence infrastructure that includes one or more storage systems and one or more graphical processing unit ('GPU') servers, the apparatus comprising a computer processor, a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the steps of: 
identifying, in dependence upon one or more machine learning models to be executed on the GPU servers, one or more transformations to apply to a dataset; and generating, by the storage system in dependence upon the one or more transformations, a transformed dataset (Brueckner, para[0064] a set of transformation operations may be performed 162 in accordance with recipes 152). 
 
As per claim 17, Brueckner discloses the apparatus of claim 16 further comprising computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the step of transmitting, from the storage system to the one or more GPU servers, the transformed dataset (Brueckner, para[0064,0087,0229]).    

As per claim 18, Brueckner discloses the apparatus of claim 17 wherein transmitting, from the storage system to the one or more GPU servers, the transformed dataset further comprises transmitting the transformed dataset from the one or more storage systems directly to application memory on the GPU servers (Brueckner, para[0064,0132-0135]).  

As per claim 20, Brueckner discloses the apparatus of claim 16 further comprising computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the step of maintaining information describing the dataset, the one or more transformations applied to the dataset, and the transformed dataset (Brueckner, para[0009,0063]).  
 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natisha Cox whose telephone number is (571) 270-7167.  The examiner can normally be reached on Monday to Friday, 10am - 6:00pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATISHA D COX/Primary Examiner, Art Unit 2448